EXAMINER’S COMMENT

	This communication is being provided to address a deficiency in the communication mailed June 27, 2022.  In the June 27 communication, examiner’s Reasons for Allowance were inadvertently omitted.  The Examiner’s Amendments set forth in the June 27 communication still stand, and will not be repeated herein.

Allowable Subject Matter
Claims 1, 2, and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Fan et al. (CN 108505977 A, hereinafter Fan).
With regard to claims 1 and 4, Fan discloses a method and device for exploiting natural gas hydrate from marine rock (Fig. 1 shows a natural gas hydrate reservoir 3 that is located under the sea 1).  Fan also discloses a vertical well (Fig. 1), and a fixed pipe in the vertical well (i.e. the unlabeled casing), with an exploiting pipe (i.e. the unlabeled production tubing) in the center of the fixed pipe.  Fan further discloses a temperature rise device (14, 16, 18) that is configured to heat an outer layer of the fixed pipe (see description of Embodiment A as shown in Fig. 2).  However, Fan fails to teach or suggest the “self-excited oscillating jet nozzle” inserted in the exploiting pipe as specifically called for in the claimed method and apparatus, and Fan also fails to teach or suggest the claimed “intelligent control system” which operates in response to a sensed temperature and pressure, as specifically called for in the claimed apparatus and method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited reference, Arutjunov et al. (WO 9208036 A1), discloses a heating device for an exploiting well pipe, but lacks the same claim elements as Fan, cited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676